DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to an amendment/response filed on 5/27/2022.
Claims 1-5 and 8-11 have been amended.
Claims 6-7 and 12-14 have been cancelled.
No new claims have been added.
Claims 1-5 and 8-11 remain pending in the application.
Response to Arguments
Applicant’s arguments, see pages 6-7, filed 5/27/2022, with respect to claims 1-5 and 8-11 have been fully considered and are persuasive.  The rejection of claims 1-5 and 8-11 has been withdrawn. 
Allowable Subject Matter
Claims 1-5 and 8-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claims 1 and 8, the prior art does not disclose or suggest the multi-link device and method as are now claimed in detail comprising transmitting, by a multi-link device supporting a multi-link operation related to a first link and a second link, an association request frame including ID information related to a plurality of links mapped to the multi-link operation; receiving a TWT element through the first link that includes the plurality of specific information fields as are claimed in detail; applying the TWT element to the second link based on the link ID information field; and performing communication through the second link within the TWT period. These limitations in combination with the rest of the claimed limitations are not taught by the prior art.	Regarding claims 2-5 and 9-11, the claims are allowable because they depend from allowable claims 1 and 8 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A MYERS whose telephone number is (571)272-0997. The examiner can normally be reached Monday - Friday 10:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC MYERS/Primary Examiner, Art Unit 2474